Citation Nr: 0633396	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  95-25 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.	Entitlement to service connection for adenomyosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel
INTRODUCTION

The veteran had active military service from September 1989 
to April 1992.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2001  rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Columbia, 
South Carolina, which determined that new and material 
evidence  had not been received to reopen a previously denied 
claim for service connection for PTSD, and also denied 
service connection for adenomyosis.  In December 2001, the 
veteran provided testimony during a hearing at the RO before 
a local     Decision Review Officer (DRO).  

In December 2002, the Board found that new and material 
evidence had been obtained to reopen the PTSD claim.  The 
Board then ordered further development of both claims on 
appeal, under the pertinent legal authority.  The case was 
sent to the Evidence Development Unit (EDU) to implement the 
requested development.

Prior to May 1, 2003, the Board's regulations provided that 
the Board could develop and consider additional evidence 
without having to remand the case to    the RO.  38 C.F.R. § 
19.9(a)(2) (2002).  However, on May 1, 2003, the U. S. Court 
of Appeals for the Federal Circuit (Federal Circuit) in 
Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs (Secretary), 327 F.3d 1339 (Fed. Cir. 2003) 
invalidated 38 C.F.R. § 19.9(a)(2), holding that it was 
inconsistent with                 38 U.S.C.A. § 7104(a) in 
that it denied appellants "one review on appeal to the 
Secretary" when the Board considers additional evidence 
without having to remand the case to the agency of original 
jurisdiction (AOJ) for initial consideration,       and 
without having to obtain the appellant's waiver.

Consequently, in August 2003 the Board remanded the case to 
the RO (via the Appeals Management Center (AMC) in 
Washington, D.C.) to consider any additional evidence that 
had been obtained through action on the part of the EDU.  The 
AMC then continued the denial of the veteran's claims, and 
returned the case to the Board for further review.

Thereafter, in December 2004, the Board again remanded this 
case, in order to obtain additional relevant VA and private 
treatment records, and arrange for the veteran to undergo 
further medical examination with regard to the claimed 
adenomyosis condition.  The AMC later continued the denial of 
the claims,            as set forth in its March 2006 
supplemental statement of the case (SSOC).     

Unfortunately, however, still further development is 
necessary before deciding the claims on appeal.  So they are 
again being remanded to the RO via the AMC.      VA will 
notify the veteran if further action is required on her part 
concerning the claims.


REMAND

Service connection may be granted for current disability 
resulting from a disease or an injury incurred or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2006); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

Upon consideration initially of the claim for service 
connection for PTSD, the first essential regulatory 
requirement that must be satisfied is that of the diagnosis 
of PTSD in accordance with 38 C.F.R. § 3.304(f), in advance 
of further evaluation     as to whether there is a verified 
stressful experience from during service that led to the 
development of this claimed condition.  The evidence with 
regard to this preliminary requirement for service connection 
indicates that the diagnosis of PTSD was provided in February 
1999, following a psychiatric evaluation at the Columbia VA 
Medical Center (VAMC), and which determined at that point 
that the occurrence of PTSD was due to traumatic experiences 
from prior to entrance into military service.  The veteran 
received additional treatment at that facility over a three-
year period.  Then, in an October 2001 statement, a VA 
psychologist treating the veteran also diagnosed PTSD and 
explained this condition was primarily related to the 
veteran's early childhood experiences, but nevertheless was 
aggravated by her military experiences, consistent with the 
stressor described (discussed further below).      

Following receipt of that psychologists' statement, a VA 
psychiatric examination was conducted in June 2004 to confirm 
or rule out the diagnosis and likely etiology of the claimed 
psychiatric disorder.  The resultant diagnoses, however, were 
anxiety disorder, not otherwise specified (NOS); personality 
disorder, NOS; and nicotine dependence.  The examiner further 
indicated the veteran had some symptomatology that appeared 
to have been attributable to childhood traumatic experiences.  
The remaining symptoms, though, did not meet the full 
criteria for an Axis I depressive or anxiety-related 
diagnosis.  There was no discussion as to whether the 
specific criteria for a diagnosis of PTSD were met.  

But since there is an ongoing treatment history of record for 
what had been diagnosed as PTSD, and notwithstanding the 
relatively recent examination findings as to the clinical 
assessment of the veteran's psychiatric condition, in 
providing due consideration of the claim on the merits, the 
existence of a current diagnosis of PTSD will be presumed.  
This is notwithstanding also that some of the VA treatment 
providers who found PTSD to be present associated it with 
events not directly related to service.  The issue of the 
specific events precipitating the occurrence of the claimed 
condition, rather, is for consideration in evaluating whether 
there is a verified stressor to support a diagnosis of PTSD.

Provided that it is eventually established the veteran at 
present experiences the psychiatric disability claimed, the 
relevant consideration then is whether her PTSD is associated 
with one or more stressful incidents in service.  It must 
first be determined whether she has at least one verified 
stressor from service.  The incident that she has claimed as 
an in-service stressor does not involve participation in 
combat, and thus it must be confirmed on the basis of 
objective evidence, rather than based on her lay testimony 
alone -- although this is not limited to any extent to 
service records.  See Cohen, 10 Vet. App. at 146-47; Moreau 
v. Brown, 9 Vet. App. 389, 394-95 (1996).

Of particular note, since the present claim is premised on an 
allegation of a personal assault in service, there are 
alternative sources of evidence expressly noted to have a 
bearing upon stressor verification, such as records from 
law enforcement authorities, mental health counseling 
centers, and evidence of deterioration in work performance, 
or transfer to another duty assignment.  See 38 C.F.R. 
§ 3.304(f)(3).     

The veteran has identified as an in-service stressor an 
incident in which she allegedly experienced sexual harassment 
from a petty officer with whom she worked while in the Navy, 
stationed at a Personnel Support Detachment unit in Naples, 
Italy.  She said this soldier, a female officer, in or around 
March 1991 inappropriately approached her and touched her 
while at a recreational facility on the base, and that she 
immediately told her to stop and that she did not appreciate 
that behavior.  Following that incident, she indicated this 
officer began to treat her in an extremely disparaging 
manner, refusing to speak with her and, whenever necessary to 
communicate, relaying orders through co-workers.  At one 
point, this individual further retaliated by assigning her 
every holiday and weekend duty.  The veteran has explained 
this course of events continued for 4 to 6 months, and that 
she informed her immediate supervisor about it, but that he 
was unable to provide assistance.  She has also alleged that 
around this same time period, she was enrolled in a military 
training course taught by a female companion of the woman who 
had harassed her, and that because of animosity from this 
instructor she was forced to quit taking the course.  
According to the veteran, as a result of these events, she 
sought psychological counseling in service and eventually 
received a discharge - in part, due to the mental impairment 
observed during a military psychiatric evaluation.  



In reviewing the evidence of record that is of substantial 
significance to stressor verification, there is a sufficient 
basis upon which to find that the occurrence of the claimed 
stressor is verified based upon the record.  Considering the 
veteran's service personnel records, these indicate that she 
was on assignment with a personnel supply unit in Naples, 
Italy, from May 1990 to 1992, during the time period alleged.  
Also, reviewing the SMRs, on the May 1991 report of an OB/GYN 
consultation, it was observed that she appeared to have 
unresolved conflicts over a prior history of sexual assault, 
and it was recommended that she seek counseling.  Even while 
this report did not provide reference to the specific 
incident of harassment she has identified, it presents a 
reasonable likelihood of helping to confirm her claim.  She 
subsequently underwent psychiatric evaluation and treatment 
on one or more instances prior to separating from service.

Of further significance to the issue of stressor 
confirmation, the veteran has provided a lay statement from 
her husband who indicated that when he met her in 1995, she 
described the incident in service involving sexual 
harassment.  This presents an account of events from service 
that, even if not contemporaneous to when they occurred, 
nonetheless is dated from only approximately three-years 
afterwards.  In addition, the October 2001 VA psychologist 
concluded the veteran's psychiatric condition is, in part, 
due to the sexual harassment during service, based to some 
extent on reported behavioral changes and mental health 
counseling subsequent to that incident.  Although generally 
credible evidence of the occurrence of a claimed stressor 
does not consist solely of medical evidence obtained after 
the fact, this opinion offers further substantiation along 
with the other competent evidence pertaining to stressor 
verification.  So the veteran's claimed in-service stressor 
has been verified based upon the above findings.   

In proceeding with the development of the evidence pertaining 
to the veteran's PTSD claim, another VA psychiatric 
examination is needed to determine the exact diagnosis of her 
claimed psychiatric condition.  If a competent diagnosis of 
PTSD is conclusively established, the determinative issue 
then is whether this diagnosed condition is medically 
supported by the confirmed in-service stressor.  Thus, 
in the event the requested VA examination determines the 
veteran has PTSD, the examiner should then provide an opinion 
on whether this condition is the result of her verified 
stressor - the sexual harassment mentioned.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (VA's duty to assist 
includes providing a medical examination or obtaining a 
medical opinion where necessary to make a decision on the 
claim).

With regard to the remaining claim for service connection for 
adenomyosis, in its prior December 2004 remand the Board 
requested that the RO (AMC) arrange for the veteran to 
undergo further VA examination to more conclusively address 
whether this claimed disorder is related to her military 
service.  This was in view of the fact that a previous June 
2004 VA gynecological examination had diagnosed a history of 
adenomyosis, but determined the etiology of this condition 
was unclear.

Thereafter, the veteran was scheduled to undergo the 
requested examination on two instances in May 2005, but did 
not report for either evaluation.  The record includes 
letters from the Columbia VAMC dated that month informing her 
that she "did not report for the following appointments" at 
that medical facility.  However, she has since indicated in 
March 2006 correspondence that, to her knowledge, she had 
never missed any scheduled appointment, and that if the 
allegedly missed appointments were those of psychiatric 
treatment, she had cancelled them herself.  Her 
representative has also since requested on her behalf that 
this examination be rescheduled.  And since it appears she 
was unaware the identified medical appointments were those 
for a compensation and pension examination in connection with 
her pending claim, and further, that the notification letters 
did not expressly identify what was the intended purpose of 
these appointments, the requested VA gynecological 
examination should be rescheduled to address the 
determinative issue of the etiology of her claimed 
adenomyosis.



Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	Obtain all additional records 
pertaining to the veteran's outpatient 
treatment at the              Columbia 
VAMC since December 2004, and then 
associate all records obtained with her 
claims file.  

2.	Schedule the veteran for a VA 
psychiatric examination to obtain a 
medical opinion indicating whether it 
is at least as likely as not 
(i.e., 50 percent or greater 
probability) she has PTSD due to the 
already verified stressor of the 1991 
incident in which the veteran underwent 
sexual harassment by a             
petty officer with whom she worked 
while stationed  in Naples, Italy.  In 
making this determination, only the 
stressor that has been confirmed based 
upon the evidence of record is to be 
considered.  If PTSD is diagnosed, the 
examiner must indicate what specific 
stressor in service provided the basis 
for this diagnosis.  If PTSD is not 
diagnosed, the examiner should explain 
why the veteran does not meet the DSM-
IV criteria for this diagnosis. 

To facilitate making these 
determinations, send the claims folder 
to the examiner for a review of the 
veteran's pertinent medical history.  
This includes       a complete copy of 
this remand and the veteran's       
prior June 2004 VA psychiatric 
examination, and the October 2001 
evaluation report from a VA 
psychologist.  The examination report 
must confirm that the veteran's claims 
file was reviewed.


3.	Also, schedule the veteran for 
another VA gynecological examination to 
determine the nature and etiology of 
any currently diagnosed gynecological 
disability, to specifically include 
adenomyosis.

The examiner should render an opinion 
as to whether any currently diagnosed 
gynecological disability is    at least 
as likely as not (i.e., 50 percent or 
greater probability) related to the 
gynecological problems and anemia 
diagnosed in service.  Furthermore, in 
rendering such opinion, the designated 
examiner should also take into 
consideration whether any currently 
diagnosed gynecological disability 
likely preceded the veteran's service -
- and if so, whether that disability 
underwent substantial aggravation 
therein (i.e., as opposed to worsening 
due to the natural progress of the 
disease process).  Also,    please 
state whether any diagnosed condition 
is congenital in nature or related to 
natural menopause, primary amenorrhea, 
or pregnancy or childbirth.   

To facilitate responding to these 
questions posed, the claims folder and 
a copy of this remand must be made 
available for the examiner's review of 
the veteran's pertinent medical 
history.  This includes the report of 
the prior VA gynecological examination 
in June 2004, which unfortunately does 
not provide a sufficient response 
concerning the cause of the condition 
at issue.  If, per chance, an opinion 
again cannot be rendered without 
resorting to pure speculation, please 
explain why this is not possible    or 
feasible.


4.	The veteran must be provided 
sufficient notice of the requested VA 
examinations, to include the date, 
time, location and purpose of these 
scheduled examinations.  Also provide 
information as to the consequences for 
failure to report, in accordance with 
38 C.F.R. § 3.655(b).  Copies of the 
letters notifying the veteran of the 
scheduling of the requested VA 
examinations should be associated with 
the claims file.    

5.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2006); Stegall v. West, 11 Vet. App. 
268 (1998).

6.	Then readjudicate the claims for 
service connection for PTSD, and 
adenomyosis, in light of   the 
additional evidence obtained.  If the 
claims are not granted to the veteran's 
satisfaction, send the veteran and her 
representative an SSOC, and give them 
time to respond to it before returning 
the case to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  








The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


